DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 22 April 2019.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JACOBSEN (U.S. Patent Application Publication #2009/0276593).

(see [0045]: a CPU with working memory, such as RAM); said at least one processing device being configured: to maintain a snapshot tree data structure having a plurality of volume nodes (see [0047]-[0048]: underlying storage is grouped into blocks that constitute volumes, snapshots can be taken of the volumes; [0069]-[0070]) corresponding to respective ones of (i) a root volume and (ii) multiple snapshots related directly or indirectly to the root volume (see [0048]: multiple snapshots can be taken of a volume, the snapshots are maintained in a link chain in temporal order); to determine a set of data descriptors for a given volume offset (see [0048]-[0049]); to determine a set of reader volume nodes that are readers of a corresponding data item based at least in part on the set of data descriptors (see [0059]-[0060]: the id values for each block are examined to determine which volumes are readers of the data blocks, the blocks are either part of the parent volume or one of the snapshot volumes); to adjust one or more of the data descriptors in the set of data descriptors based at least in part on the set of reader volume nodes (see [0062]-[0065]: id values for the blocks in the block map are adjusted when snapshots are deleted); and to reclaim storage space previously allocated to the data item responsive to the adjusting of the one or more data descriptors (see [0062]-[0065]: processor can free the blocks).

2. The apparatus of claim 1 wherein said at least one processing device is implemented at least in part within a snapshot-enabled storage system (see [0028]: data storage system; [0048]: snapshots taken of volumes).

3. The apparatus of claim 2 wherein said at least one processing device comprises at least a portion of a storage controller of the snapshot-enabled storage system (see [0045]: processor executing code to control the storage system, this would be considered a storage controller).

4. The apparatus of claim 2 wherein the snapshot-enabled storage system comprises a distributed storage system implemented by a plurality of storage nodes and having a distributed storage controller comprising multiple controller instances implemented on respective ones of the storage nodes (see [0024]: distributed data storage network with managers for each data storage system).

5. The apparatus of claim 1 wherein each of at least a subset of the volume nodes of the snapshot tree data structure has an associated time value indicative of a creation time of the corresponding snapshot (see [0048]: temporal order indicates a creation time order; [0069]: inodes contain dates of creation).

6. The apparatus of claim 1 wherein each of a plurality of data items associated with one or more of the volume nodes has an associated time value indicative of a write time of the data item to the corresponding snapshot (see [0048]: temporal order indicates a creation time order; [0069]: inodes contain dates of creation).

(see [0048]-[0055]: parent id), its owner volume node (see [0048]-[0055]: snapshot id), its time value (see [0069]: inodes contain dates of creation) and its read address (see [0070]-[0072]: pointers to the data blocks), wherein its host volume node denotes an initial snapshot to which the data item was written and its owner volume node denotes a potentially different snapshot determined by a possible subsequent delegation of the data item (see [0048]-[0055]: parent id would be the original volume the block was created in, snapshot id would be a different volume where the block was modified).

8. The apparatus of claim 1 wherein determining a set of reader volume nodes comprises identifying one or more volume nodes for which a read request made to a read address of the data item is redirected to the data item (see [0059]-[0060]: volumes that contain each data block would be the volumes that have read access to the blocks; [0048]: the snapshot link chain indicates which block is the most recent; [0042]: clients read and write to the volumes).

9. The apparatus of claim 1 wherein adjusting one or more of the data descriptors in the set of data descriptors based at least in part on the set of reader volume nodes comprises changing an owner volume node of at least one of the data descriptors to a new owner volume node selected from the set of reader volume nodes (see [0048]-[0055]: owner volume id is modified).

11. The apparatus of claim 9 wherein the new owner volume node is selected from the set of reader volume nodes as a particular one of the reader volume nodes having a largest time value in the set reader volume nodes (see [0048]-[0055]: the snapshot link chain is in temporal order, when deleting a snapshot the block id’s are adjusted to point to a previous snapshot, which would have a larger time value than the snapshot being deleted).

12. The apparatus of claim 1 wherein reclaiming storage space previously allocated to the data item comprises deleting the data item and its corresponding data descriptor responsive to the set of reader volume nodes for the data item being an empty set (see [0062]-[0065]: for blocks with the block id set to zero, the processor can free those blocks).

13. The apparatus of claim 1 wherein reclaiming storage space previously allocated to the data item comprises: determining a deletion set for at least one of the volume nodes; and reclaiming storage space based at least in part on the deletion set (see [0062]-[0065]: for blocks with the block id set to zero, the processor can free those blocks).

14. The apparatus of claim 1 wherein the data descriptors for a given volume node are arranged in a block data structure that comprises a plurality of block ownership bitmaps for respective ones of a plurality of blocks associated with respective (see [0068]-[0070]: hierarchy of dnode, gnode, onode and data blocks).

15. JACOBSEN discloses A method comprising: maintaining a snapshot tree data structure having a plurality of volume nodes (see [0047]-[0048]: underlying storage is grouped into blocks that constitute volumes, snapshots can be taken of the volumes; [0069]-[0070]) corresponding to respective ones of (i) a root volume and (ii) multiple snapshots related directly or indirectly to the root volume (see [0048]: multiple snapshots can be taken of a volume, the snapshots are maintained in a link chain in temporal order); determining a set of data descriptors for a given volume offset (see [0048]-[0049]); determining a set of reader volume nodes that are readers of a corresponding data item based at least in part on the set of data descriptors (see [0059]-[0060]: the id values for each block are examined to determine which volumes are readers of the data blocks, the blocks are either part of the parent volume or one of the snapshot volumes); adjusting one or more of the data descriptors in the set of data descriptors based at least in part on the set of reader volume nodes (see [0062]-[0065]: id values for the blocks in the block map are adjusted when snapshots are deleted); and reclaiming storage space previously allocated to the data item responsive to the adjusting of the one or more data descriptors (see [0062]-[0065]: processor can free the blocks); wherein the method (see [0045]: a CPU with working memory, such as RAM).

16. The method of claim 15 wherein each of a plurality of data items associated with one or more of the volume nodes has a corresponding data descriptor that identifies its corresponding host volume node (see [0048]-[0055]: parent id), its owner volume node (see [0048]-[0055]: snapshot id), its time value (see [0069]: inodes contain dates of creation) and its read address (see [0070]-[0072]: pointers to the data blocks), wherein its host volume node denotes an initial snapshot to which the data item was written and its owner volume node denotes a potentially different snapshot determined by a possible subsequent delegation of the data item (see [0048]-[0055]: parent id would be the original volume the block was created in, snapshot id would be a different volume where the block was modified).

17. The method of claim 15 wherein the data descriptors for a given volume node are arranged in a block data structure that comprises a plurality of block ownership bitmaps for respective ones of a plurality of blocks associated with respective distinct volume offset ranges with each of the block ownership bitmaps indicating for each of the volume nodes whether or not that volume node is an owner volume node for any of the data descriptors in the corresponding block (see [0068]-[0070]: hierarchy of dnode, gnode, onode and data blocks).

(see [0045]: code executed by the CPU) causes said at least one processing device: to maintain a snapshot tree data structure having a plurality of volume nodes (see [0047]-[0048]: underlying storage is grouped into blocks that constitute volumes, snapshots can be taken of the volumes; [0069]-[0070]) corresponding to respective ones of (i) a root volume and (ii) multiple snapshots related directly or indirectly to the root volume (see [0048]: multiple snapshots can be taken of a volume, the snapshots are maintained in a link chain in temporal order); to determine a set of data descriptors for a given volume offset (see [0048]-[0049]); to determine a set of reader volume nodes that are readers of a corresponding data item based at least in part on the set of data descriptors (see [0059]-[0060]: the id values for each block are examined to determine which volumes are readers of the data blocks, the blocks are either part of the parent volume or one of the snapshot volumes); to adjust one or more of the data descriptors in the set of data descriptors based at least in part on the set of reader volume nodes (see [0062]-[0065]: id values for the blocks in the block map are adjusted when snapshots are deleted); and to reclaim storage space previously allocated to the data item responsive to the adjusting of the one or more data descriptors (see [0062]-[0065]: processor can free the blocks).

(see [0048]-[0055]: parent id), its owner volume node (see [0048]-[0055]: snapshot id), its time value (see [0069]: inodes contain dates of creation) and its read address (see [0070]-[0072]: pointers to the data blocks), wherein its host volume node denotes an initial snapshot to which the data item was written and its owner volume node denotes a potentially different snapshot determined by a possible subsequent delegation of the data item (see [0048]-[0055]: parent id would be the original volume the block was created in, snapshot id would be a different volume where the block was modified).

20. The computer program product of claim 18 wherein the data descriptors for a given volume node are arranged in a block data structure that comprises a plurality of block ownership bitmaps for respective ones of a plurality of blocks associated with respective distinct volume offset ranges with each of the block ownership bitmaps indicating for each of the volume nodes whether or not that volume node is an owner volume node for any of the data descriptors in the corresponding block (see [0068]-[0070]: hierarchy of dnode, gnode, onode and data blocks).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136